Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/24/2022 has been entered. Claims 1-38 remain pending in the application.  Applicant’s amendments to the claims  have overcome most of the 112(b) rejections previously set forth in the Non-Final Office Action mailed 06/22/2022. New grounds of rejections necessitated by amendments are discussed below.   
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant case, “positioning unit” is being interpreted as an x-y positioning unit comprising movable arms and equivalents thereof (specification, page 21; Fig. 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “cultivation” in line 7. Since “cultivation” was established in line 5, it is unclear if the cultivation of line 7 is the same or different from the cultivation of line 5. Claims 2-26 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation "the excitation wavelength" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-26 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation “step by step” in line 11. It is unclear if the excitation wavelength is modified step by step within step 1.1 or if “step by step” is used to refer to steps 1.1 through 1.5. Claims 2-26 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation "the different individual wavelengths" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-26 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 13, 16, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ullisch (David A Ullisch: "A Fundamental Research 1-9, of Growth, Metabolism and Product Formation of Tobacco Suspension Cells at Different Scales", 2 January 2012 (2012-01-02), pages 1-141) in view of  Tian (WO 01/60247 A1) and Fukuda et al. (US 20090116008 A1).
Regarding claim 1, Ullisch teaches a method for determining process parameters using 2D fluorescence spectroscopy in liquid cultures using a device having a plurality of microreactors of at least one microtiter plate (page 21, section 2.6.6 teach 2D fluorescent measurements of proteins of liquid samples in microtiter plates), the liquid cultures being held in the microreactors (page 21, section 2.6.6 teach measurements were performed in microtiter plates), an orbital shaker (Figure 2-5, BioLector comprising an orbital shaker) configured to agitate the liquid cultures by moving the at least one microtiter plate in an agitating motion at least until completion of cultivation in all of the microreactors (page 25, section 2.9 teaches cultivation conditions comprising “shaking”, which implies that the liquid cultures are agitated until completion of cultivation), and at least one measuring device (Figure 2-5, “spectrometer”; page 21, section 2.6.6, Fluoromax 4P) configured to record 2D fluorescence spectra of the liquid cultures during cultivation (Figure 2-5 and page 21, section 2.6.6 teach a Fluoromax 4P for 2D fluorescence measurement and the microtiter plate being shaken and cultured during measurement), the at least one measuring device being decoupled from the agitating motion of the microtiter plate (Figure 2-5), the method comprising the following steps: 
1.1 producing monochromatic excitation light, the excitation wavelength of which is modified step by step (page 21, section 2.6.6, “excitation 500-550nm, increment 1nm, slit 5nm”), 
1.2 successively introducing the excitation light with different excitation wavelengths into the liquid culture in one of the microreactors (Figure 2-5 shows excitation light introduced to the microtiter plate; page 21, section 2.6.6, “excitation 500-550nm, increment 1nm, slit 5nm”, note that the “increment” is interpreted as different wavelengths being successively introduced incrementally), 
1.3 guiding emission spectra from the liquid culture in the one of the microreactors to an optical element (Figure 2-5; page 21, section 2.6.6, teach 2D fluorescent measurement using “Fluoromax 4P”, which structurally includes an emission light monochromator) that decomposes the emission spectrum for each excitation wavelength into the different individual wavelengths (page 21, section 2.6.6, teach 2D fluorescent measurement using “Fluoromax 4P”, which structurally includes an excitation and emission light monochromator, which would decompose the emission spectrum for each excitation wavelength into the different individual wavelengths),
1.4 recording a 2D fluorescence spectrum by measuring an intensity of the different individual wavelengths of each emission spectrum for each excitation wavelength successively introduced in the liquid culture in the one of the microreactors (page 21, section 2.6.6, teach 2D fluorescent measurement using “Fluoromax 4P”, which structurally includes a photomultiplier; Figures 6-7 and 6-7 teach recording 2D fluorescence spectrum), and 
1.5 using steps 1.1-1.4 to record 2D fluorescence spectra of the liquid cultures in further microreactors of the at least one microtiter plate (page 103, first paragraph teaches monitoring each well),
wherein the step of guiding includes masking the excitation wavelength (Figure 2-5 and page 21, section 2.6.6, teach 2D fluorescent measurement using “Fluoromax 4P” wherein the excitation is 500-550nm, an increment 1 nm and a slit of 5nm; the “slit” is interpreted as masking the wavelength; step of introducing includes masking the excitation wavelength is taught by reference to incorporated by reference, see "FluoroMax-4 & FluoroMax-4P with USB (Auszug)", Operation Manual, Part number J810005 rev. D, 30 June 2012 (2012-06-30), XP055416166. Page 2-3 of the Fluoromax operation manual teaches that the slits on the emission monochromator is continuously adjustable and determines the bandpass of light and spectral resolution).
Ullisch fails to explicitly teach the optical element depicts the emission spectrum fanned out on a sensor matrix of the at least one measuring device with photosensitive sensors to form bands on the sensor matrix for the individual wavelengths and recording using the sensor matrix of the at least one measuring device; and wherein the step of guiding including masking the excitation wavelength to exclude light having the excitation wavelength from measurement of the emission spectrum.
Tian teaches an instrument for recording a 2D fluorescence spectrum, comprising an optical element that decomposes the emission spectrum for each excitation wavelength into different wavelengths (Fig. 1, emission grating) and a sensor matrix (CCD) with photosensitive sensors; wherein the sensor matrix is configured to record a 2D fluorescence spectrum by measuring the intensity of the different wavelengths for each emission spectrum and the optical element depicting the fanned-out emission spectrum on the sensor matrix to form bands on the sensor matrix for the individual wavelengths (Fig. 1 shows a fanned out emission spectrum on the CCD that is recorded; Fig. 1 and page 5, lines 14-17 teach an emission grating 40, thus the grating forms bands on the sensor matrix for individual wavelengths). Tian teaches the use of a CCD allows for simultaneous gathering of an excitation-emission map (page 2, lines 15-20), speeds up collection and simplifies the design (page 6, lines 23-24).
Since Tian teaches recording 2D fluorescence spectrum, similar to Ullisch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ullisch to incorporate the teachings of Tian to provide the optical element depicts the emission spectrum fanned out on a sensor matrix of the at least one measuring device with photosensitive sensors to form bands on the sensor matrix for the individual wavelengths and recording using the sensor matrix of the at least one measuring device. Doing so would utilize well known image-sensor-based spectrometers in the art, as taught by Tian, which would have a reasonable expectation of successfully allowing for  simultaneous gathering of an excitation-emission map, speeding up analysis, and simplifying the design.
Ullisch in view of Tian fail to teach wherein the step of guiding including masking the excitation wavelength to exclude light having the excitation wavelength from measurement of the emission spectrum.
Fukuda teaches a method of acquiring data from an observation of substances at different wavelengths (abstract). Fukuda teaches an spectral observation system including an irradiation unit, a detecting unit, a controlling device, and a movable masking mechanism (paragraph [0012]). Fukuda teaches the movable masking mechanisms excludes the exciting wavelength of the substance corresponding to the spectral data to be acquired from detection wavelengths of the spectra each when acquiring the spectral data of the respective substances (paragraph [0012]). Fukuda teaches the movable masking mechanism (Fig. 1, element 30) is disposed between an optical element (23) and a sensor matrix (24). Fukuda teaches that it is necessary to secure a wide wavelength band of fluorescence when performing spectral detection, and therefore spectral detectors corresponding to an exciting wavelength is excluded from a detection wavelength range of the spectral detector by using a masking shield (paragraph [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ullisch in view of Tian to incorporate the teachings of Fukuda to provide wherein the step of guiding including masking the excitation wavelength to exclude light having the excitation wavelength from measurement of the emission spectrum. Doing so would utilize known methods of spectral analysis, as taught by Fukuda, which would have a reasonable expectation of improving fluorescence analysis by allowing for a specific control of wavelengths.
Regarding claim 2, Ullisch further teaches wherein the step of introducing the excitation light and the step of guiding the emission spectra are carried out through a surface on the underside of each microreactor that is transparent for the excitation light and the emission spectra (Figure 2-5).
Regarding claim 3, Ullisch further teaches wherein the excitation light is generated by an automatically tunable monochromator for spectral isolation of different wavelengths from the incident light of a light source (page 21, section 2.6.6, teach 2D fluorescent measurement using “Fluoromax 4P”, which structurally includes a light source and an excitation and emission light monochromator that would isolate different wavelengths from the incident light of a light source; the monochromator of the Fluoromax 4P is interpreted as being automatically tunable).
Regarding claim 4, Ullisch further teaches wherein the step of introducing the excitation light from the monochromator to the liquid culture and the step of guiding the emission spectrum from the liquid culture to the optical element are carried out by a beam guidance system comprising an optical coupler (Figure 2-5, interpreted as the end of the optical fiber that is introducing light to the microtiter plate), wherein the optical coupler for introducing the excitation light into the liquid culture and for coupling the emission spectrum into the beam guidance system is oriented with respect to the microreactor containing the liquid culture (Figure 2-5 shows the optical coupler oriented with respect to the microreactor, i.e. well of the microtiter plate).
Regarding claim 7, while Ullisch teaches an agitation diameter of the orbital shaker (page 25, section 2.9, “shaking diameter”) and light recorded from one of the microreactors (Figure 2-5), Ullisch in view of Tian and Fukuda fail to explicitly teach wherein an agitation diameter of the orbital shaker is adjusted in such a way that the excitation light during recording of the fluorescence spectrum is introduced exclusively into the liquid culture of one of the microreactors and the emission spectrum of this liquid culture is exclusively introduced into the optical coupler. 
Since Ullisch teaches setting an agitation diameter and recording a signal from one microreactor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ullisch in view of Tian and Fukuda to provide wherein an agitation diameter of the orbital shaker is adjusted in such a way that the excitation light during recording of the fluorescence spectrum is introduced exclusively into the liquid culture of one of the microreactors and the emission spectrum of this liquid culture is exclusively introduced into the optical coupler. Doing so would have been obvious through routine experimentation to optimize the light that is introduced and recorded by the measuring device and thus optimize the analysis results.
Regarding claim 13, modified Ullisch fails to explicitly teach wherein the step of masking excludes a wavelength less than or equal to the excitation wavelength from the measurement of the emission spectrum.
Fukuda teaches that it is necessary to secure a wide wavelength band of fluorescence when performing spectral detection, and therefore spectral detectors corresponding to an exciting wavelength is excluded from a detection wavelength range of the spectral detector by using a masking shield (paragraphs [0007], [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Ullisch to provide wherein the step of masking excludes a wavelength less than or equal to the excitation wavelength from the measurement of the emission spectrum. Doing so would utilize known methods of spectral analysis, as taught by Fukuda, which would have a reasonable expectation of securing a wide wavelength band of fluorescence to improving fluorescence analysis by excluding the excitation wavelength from measurement.
Regarding claim 15, modified Ullisch fails to teach wherein the excitation wavelength is masked by a moveable screen disposed between the optical element and the sensor matrix.
Fukuda teaches a method of acquiring data from an observation of substances at different wavelengths (abstract). Fukuda teaches an spectral observation system including an irradiation unit, a detecting unit, a controlling device, and a movable masking mechanism (paragraph [0012]). Fukuda teaches the movable masking mechanisms excludes the exciting wavelength of the substance corresponding to the spectral data to be acquired from detection wavelengths of the spectra each when acquiring the spectral data of the respective substances (paragraph [0012]). Fukuda teaches the movable masking mechanism (Fig. 1, element 30) is disposed between an optical element (23) and a sensor matrix (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Ullisch to incorporate the teachings of Fukuda to provide wherein the excitation wavelength is masked by a moveable screen disposed between the optical element and the sensor matrix. Doing so would utilize known optical elements in the art, as taught by Fukuda, which would have a reasonable expectation of successfully masking the excitation wavelength and also improving automation and control of the method.
Regarding claim 16, Ullisch further teaches the method further comprising the step of at least one of: collimating or focusing the excitation light before the step of introducing, and concentrating the emission spectrum (Figure 2-5 and page 21, section 2.6.6, teach 2D fluorescent measurement using “Fluoromax 4P”; the step of focusing excitation light before the step of introducing is incorporated by reference, see "FluoroMax-4 & FluoroMax-4P with USB (Auszug)", Operation Manual, Part number J810005 rev. D, 30 June 2012 (2012-06-30), XP055416166. Page 2-2 of the Fluoromax operation manual teaches that light from the lamp is “focused on the entrance slit of the excitation monochromator”, which is interpreted as being focused before the step of introducing).
Regarding claim 18, Ullisch further teaches wherein the excitation light and the emission spectrum in the beam guidance system are transferred via separate optical waveguides or a y-shaped optical waveguide with separate fibers for the excitation light and the emission spectrum (Figure 2-5 shows a y-shaped optical waveguide, which implies that the excitation light and the emission spectrum in the beam guidance system are transferred via the y-shaped optical waveguide).
Regarding claim 22, Ullisch further teaches wherein in the plurality of microreactors, cultivations of liquid cultures are carried out under the same conditions (page 25, section 2.9 teach the cultivation conditions of the microtiter plates, which includes the plurality of microreactors, i.e. wells; Figure 6-6), in each of the above-mentioned liquid cultures, 2D fluorescence spectra are recorded offset in time (Figure 6-6(A) and (B) show measurements over time), and the respective 2D fluorescence spectra recorded offset in time in the plurality of microreactors are brought together in such a way that the fluorescence spectra from the above-mentioned microreactors are measured over a time vector (Figure 6-6(A) and (B) show measurements over time, wherein the arrangement of the fluorescence spectra with the time scale is interpreted as “over a time vector”).

Claims 5-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ullisch in view of Tian and Fukuda as applied to claims 4 and 1 above, and further in view of Buchs et al. (US 8268632 B2).
Regarding claim 5, Ullisch in view of Tian and Fukuda fail to explicitly teach wherein the optical coupler is not moved during recording of the 2D fluorescence spectrum, so that the agitated microreactors move relative to the optical coupler. 
Buchs teaches a method and device for recording process parameters of reaction fluids in several microreactors which are continuously agitated until the termination of the reactions (abstract). Buchs teaches an orbital shaker (Figs. 2A-2C, element 5) configured to agitated a microtiter plate (1) and a measuring device (3) decoupled from the orbital shaker. Buchs 
teaches wherein the optical coupler is not moved during recording of the 2D fluorescence spectrum, so that the agitated microreactors move relative to the optical coupler (Figure 6C; column 7, lines 11-26 teach a shaking diameter chosen wherein four microreactors circle successively over the light beam of the sensor optics device during one revolution), and the recorded fluorescence spectra are assigned to the at least two microreactors circling above the optical coupler (column 7, lines 20-31 teach that the sensor signals and microreactors from which the electromagnetic radiation is responsible for are associated with one another). Buchs teaches that the method of recording a plurality of groups of microreactors by one sensor optic device for each group speeds up the recording process (column 7, lines 50-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ullisch in view of Tian and Fukuda to incorporate the teachings of Buchs to provide wherein the optical coupler is not moved during recording of the 2D fluorescence spectrum, so that the agitated microreactors move relative to the optical coupler. Doing so would utilize known methods of recording microreactors, as taught by Buchs, which would have a reasonable expectation of successfully speeding up the recording processes of the method.
Regarding claim 6, while Ullisch teaches a positioning unit to move the optical coupler (Figure 2-5, x-y linear module), Ullisch in view of Tian and Fukuda fail to explicitly teach wherein the optical coupler, following the step of recording of the 2D fluorescence spectrum, is moved by a positioning unit between the microreactors of the at least one microtiter plate.
Buchs teaches wherein the optical coupler, following the step of recording of the 2D fluorescence spectrum, is moved by a positioning unit between the microreactors of the at least one microtiter plate to a next group (column 6, lines 33-36), which speeds up the recording process (column 6, lines 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ullisch in view of Tian and Fukuda to incorporate the teachings of Buchs to provide wherein the optical coupler, following the step of recording of the 2D fluorescence spectrum, is moved by a positioning unit between the microreactors of the at least one microtiter plate. Doing so would utilize known methods of recording microreactors, as taught by Buchs, which would have a reasonable expectation of successfully speeding up the recording processes of the method by successively moving the optical coupler to the next microreactor after completion of recording.
Regarding claim 10, Ullisch in view of Tian and Fukuda fail to teach wherein an agitation diameter of the orbital shaker is adjusted in such a way that at least two microreactors of the plurality of microreactors, during one rotation of the orbital shaker, successively circle above the optical coupler of a measuring device of the at least one measuring device, and the recorded fluorescence spectra are assigned to the at least two microreactors circling above the optical coupler.
Buchs teaches a method and device for recording process parameters of reaction fluids in several microreactors which are continuously agitated until the termination of the reactions (abstract). Buchs teaches an orbital shaker (Figs. 2A-2C, element 5) configured to agitated a microtiter plate (1) and a measuring device (3) decoupled from the orbital shaker. Buchs 
teaches wherein an agitation diameter of the orbital shaker is adjusted in such a way that at least two microreactors of the plurality of microreactors, during one rotation of the orbital shaker, successively circle above the optical coupler of a measuring device of the at least one measuring device (Figure 6C; column 7, lines 11-26 teach a shaking diameter chosen wherein four microreactors circle successively over the light beam of the sensor optics device during one revolution), and the recorded fluorescence spectra are assigned to the at least two microreactors circling above the optical coupler (column 7, lines 20-31 teach that the sensor signals and microreactors from which the electromagnetic radiation is responsible for are associated with one another). Buchs teaches that the method of recording a plurality of groups of microreactors by one sensor optic device for each group speeds up the recording process (column 7, lines 50-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ullisch in view of Tian and Fukuda to incorporate the teachings of Buchs to provide wherein an agitation diameter of the orbital shaker is adjusted in such a way that at least two microreactors of the plurality of microreactors, during one rotation of the orbital shaker, successively circle above the optical coupler of a measuring device of the at least one measuring device, and the recorded fluorescence spectra are assigned to the at least two microreactors circling above the optical coupler. Doing so would utilize known methods of recording microreactors, as taught by Buchs, which would have a reasonable expectation of successfully speeding up the recording processes of the method.
Regarding claim 11, Ullisch in view of Tian and Fukuda fail to teach wherein the step of introducing the excitation light is interrupted depending on the position of the orbital shaker.
	Buchs teaches that a way to stabilize the sensor signal is to synchronize the flashes from the radiation source with the shaking drive, and thus with the liquid movement in the microreactors (column 5, lines 56-59). Buchs teaches the light flashes, i.e. interpreted as interrupted excitation light) from the flashlamp are triggered taking into account the position information to prevent the light beam from striking zones of the microreactor in which no liquid, or only a very small amount of reaction liquid, is located (column 5, line 59 – column 6, line 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ullisch in view of Tian and Fukuda to incorporate the teachings of Buchs to provide wherein the step of introducing the excitation light is interrupted depending on the position of the orbital shaker. Doing so would allow for stabilization of sensor signal and improvement of overall analysis as taught by Buchs. 
Regarding claim 12, modified Ullisch fail to teach wherein the position of the orbital shaker is determined by a position sensor.
Buchs teaches the flashlamp are triggered taking into account the position information to prevent the light beam from striking zones of the microreactor in which no liquid, or only a very small amount of reaction liquid, is located (column 5, line 59 – column 6, line 3), wherein the position information is determined by a position sensor (column 5, lines 59-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Ullisch to further incorporate the teachings of Buchs to provide wherein the position of the orbital shaker is determined by a position sensor. Doing so would allow for measuring position information of the orbital shaker to properly stabilize of sensor signal and improvement of overall analysis as taught by Buchs.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ullisch in view of Tian and Fukuda as applied to claim 1 above, and further in view of Kolehmainen et al. (US 4349510 A).
Regarding claim 8, Ullisch in view of Tian and Fukuda fail to teach wherein the at least one measuring device includes a plurality of measuring devices and the 2D fluorescence spectra of the liquid cultures in different microreactors are recorded simultaneously by the plurality of measuring devices.
Kolehmainen teaches measurement of multiple microreactors using a plurality of measuring devices (abstract; Fig. 4). Kolehmainen teaches simultaneous measurement of multiple microreactors with a multiple detectors (abstract). Kolehmainen teaches the invention allows for high sample output (column 5, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ullisch in view of Tian and Fukuda to provide wherein the at least one measuring device includes a plurality of measuring devices and the 2D fluorescence spectra of the liquid cultures in different microreactors are recorded simultaneously by the plurality of measuring devices. Doing so would have utilized known techniques of providing multiple measuring devices for simultaneous measurement, as taught by Kolehmainen, which would have a reasonable expectation of improving sample output and thus improve efficiency of the overall method.
Regarding claim 9, Ullisch teaches the step of introducing the excitation light from the monochromator to the liquid culture and the step of guiding the emission spectrum from the liquid culture to the optical element are carried out by a beam guidance system comprising an optical coupler corresponding to the measuring device (Figure 2-5, the beam guidance system comprising an optical coupler is interpreted as the end of the optical fiber that is introducing light to the microtiter plate). Ullisch teaches the optical coupler of the measuring device are movable by a positioning unit between the microreactors (Figure 2-5). Modified Ullisch teaches a plurality of measuring devices (see above claim 8), However, modified Ullisch fails to explicitly teach the step of introducing the excitation light from the monochromator to the liquid culture and the step of guiding the emission spectrum from the liquid culture to the optical element are carried out by a beam guidance system comprising a plurality of optical couplers corresponding to the plurality of measuring devices, wherein the plurality of optical couplers of the plurality of measuring devices are movable by a common positioning unit between the microreactors of the at least one microtiter plate.
Kolehmainen teaches measurement of multiple microreactors using a plurality of measuring devices (abstract; Fig. 4) and a beam guidance system comprising a plurality of optical couplers corresponding to the plurality of microreactors (Fig. 4 shows the a beam guidance system comprising a plurality of optical couplers, interpreted as the multiple optical fibers 36, that correspond to individual microreactors, 31). Kolehmainen teaches simultaneous measurement of multiple microreactors with a multiple detectors (abstract). Kolehmainen teaches the invention allows for high sample output (column 5, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Ullisch to further incorporate the teachings of Kolehmainen to provide wherein the step of introducing the excitation light from the monochromator to the liquid culture and the step of guiding the emission spectrum from the liquid culture to the optical element are carried out by a beam guidance system comprising a plurality of optical couplers corresponding to the plurality of measuring devices, wherein the plurality of optical couplers of the plurality of measuring devices are movable by a common positioning unit between the microreactors of the at least one microtiter plate. Doing so would have utilized known techniques and structures of providing multiple measuring devices for simultaneous measurement, as taught by Kolehmainen, while maintaining the way Ullisch’s positioning unit moves the optical coupler, which would have a reasonable expectation of improving sample output and thus improve efficiency of the overall method.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ullisch in view of Tian and Fukuda as applied to claim 1 above, and further in view of Galiano et al. (US 20110306087 A1).
Regarding claim 17, Ullisch in view of Tian and Fukuda fail to teach the method further comprising the step of measuring backscattering of the excitation light irradiated into the liquid culture using a separate photosensitive sensor of the measuring device.
Galliano teaches analyzing a biological sample in a container by performing an optical measurement based on light-scattering technology (abstract). Galliano teaches a light emitter above or below a microplate (paragraph [0053]), first sensors to detect back-scattering, and second sensors to detect forward-scattering (paragraph [0060]). Galliano teaches back-scattering and forward-scattering signals are used to verify the bacterial growth and all the necessary analyses (paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ullisch to incorporate the teachings of Galiano to provide the method further comprising the step of measuring backscattering of the excitation light irradiated into the liquid culture using a separate photosensitive sensor of the measuring device. Doing so would utilize known methods of measuring backscattering signals, as taught by Galliano, which would have a reasonable expectation of successfully improving analysis of the liquid cultures by providing data that are useful to verify growth.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ullisch in view of Tian and Fukuda as applied to claim 4 above, and further in view of Perez et al. (Perez et al., “Optical Fiber Sensors for Chemical and Biological Measurements”, Current Developments in Optical Fiber Technology, 2012).
Regarding claim 19, Ullisch in view of Tian and Fukuda fail to explicitly teach wherein in the beam guidance system, the excitation light is deflected by a semitransparent mirror and introduced into the liquid culture via an optical waveguide with only one fiber, and the emission spectrum is transferred through the optical waveguide and the semitransparent mirror to the optical element. 
Perez teaches possible connection schemes for beam guidance systems, i.e. optical fiber sensors (Figure 2). Perez teaches in the beam guidance system, the excitation light is deflected by a semitransparent mirror and introduced into the liquid culture via an optical waveguide with only one fiber, and the emission spectrum is transferred through the optical waveguide and the semitransparent mirror to the optical element (Figure 2b; page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ullisch in view of Tian and Fukuda to incorporate the teachings of Perez to provide wherein in the beam guidance system, the excitation light is deflected by a semitransparent mirror and introduced into the liquid culture via an optical waveguide with only one fiber, and the emission spectrum is transferred through the optical waveguide and the semitransparent mirror to the optical element. It would have been obvious to choose the connection scheme as claimed from a finite number of identified, predictable solutions for ways to connect an optical fiber sensor as taught by Perez, i.e. it would have been obvious to try the specific beam guidance system to enhance and optimize measurement of the 2D fluorescence spectrum.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ullisch in view of Tian and Fukuda as applied to claim 1 above, and further in view of Rohe et al. (Rohe et al., “An automated workflow for enhancing microbial bioprocess optimization on a novel microbioreactor platform”, Microbial Cell Factories 2012, 11:144).
Regarding claim 20, while Ullisch teaches pipetting (page 17, section 2.4.1) and analyzing samples offline (page 21, section 2.6.6), Ullisch in view of Tian and Fukuda fail to explicitly teach wherein the device includes a pipetting robot and the method further includes at least one of: during cultivation, automatically taking samples of the liquid culture from one of the microreactors at different times by the pipetting robot and analyzing the samples offline with respect to specified process parameters of the process parameters, and automatically adding at least one of substances and liquids to the liquid culture at different times by the pipetting robot.
Rohe teaches a high-throughput method for bioprocess development using a microtiter plate based cultivation system fully integrated into a liquid-handling platform (abstract). Rohe teaches that samples were analyzed offline, wherein cultivation wells were harvested iteratively (page 8, right column, first paragraph). Rohe teaches that repeated sampling during cultivation for offline analysis is capable of being carried out (page 2, left column, last paragraph). Rohe teaches automatically adding at least one of substances and liquids to the liquid culture at different times by the liquid handling system (page 7, right column, third paragraph teaches “at six time points…different concentrations…were added automatically by the liquid-handling system”). Rohe teaches the liquid-handling system allows for automated transfer of liquid, i.e. dosage or sampling (page 12, left column, section “Robotic platform for microbioreactor cultivation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ullisch in view of Tian and Fukuda to incorporate the teachings of Rohe to provide the method further including at least one of: during cultivation, automatically taking samples of the liquid culture from one of the microreactors at different times by the pipetting robot and analyzing the samples offline with respect to specified process parameters of the process parameters, and automatically adding at least one of substances and liquids to the liquid culture at different times by the pipetting robot. Doing so would improve automation and throughput of the overall method as taught by Rohe.

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ullisch in view of Tian, Fukuda, and Rohe as applied to claim 20 above, and further in view of Zhou et al. ( CN 103149187 A).
Regarding claim 21, Ullisch further teaches wherein the process parameters of the samples analyzed offline (page 21, section 2.6.6). While Rohe teaches that repeated sampling during cultivation for offline analysis is capable of being carried out (page 2, left column, last paragraph), modified Ullisch fails to explicitly teach the 2D fluorescence spectra recorded at the different sampling times are used to prepare chemometric models.
	Zhou teaches a method comprising collecting data to obtain two-dimensional fluorescence spectrum and using the fluorescence data to obtain a chemometric model, i.e. regression model analysis (abstract). Zhou teaches establishing a model (paragraph [0009]-[0010]), model verification (paragraph [0011]), and measuring fatty acid content by substituting fluorescence data into the regression model (paragraph [0012]). Zhou teaches that the an established regression model can be used for fast measuring content of unknown sample measuring (paragraph [0020]).
Since Zhou teaches 2D fluorescence spectroscopy, similar to modified Ullisch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Ullisch to provide wherein the 2D fluorescence spectra recorded at the different sampling times are used to prepare chemometric models. Doing so would utilize known techniques of establishing models, as taught by Zhou, which would have a reasonable expectation of successfully improving analysis of liquid cultures by providing a model for efficient and fast measurement of process parameters of the liquid cultures.
Regarding claim 26, modified Ullisch fails to explicitly teach wherein at least one process parameter is determined using a 2D fluorescence spectrum recorded from a liquid culture using the chemometric models.
Zhou teaches a method comprising collecting data to obtain two-dimensional fluorescence spectrum and using the fluorescence data to obtain a chemometric model, i.e. regression model analysis (abstract). Zhou teaches establishing a model (paragraph [0009]-[0010]), model verification (paragraph [0011]), and measuring fatty acid content by substituting fluorescence data into the regression model (paragraph [0012]). Zhou teaches that the an established regression model can be used for fast measuring content of unknown sample measuring (paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Ullisch to further incorporate the teachings of Zhou to provide wherein at least one process parameter is determined using a 2D fluorescence spectrum recorded from a liquid culture using the chemometric models. Doing so would utilize known methods of analyzing samples, as taught by Zhou, which would have a reasonable expectation of successfully improving analysis of liquid cultures by providing a model for efficient and fast measurement of process parameters of the liquid cultures.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ullisch in view of Tian and Fukuda as applied to claim 1 above, and further in view of Zhou et al. ( CN 103149187 A).
Regarding claim 23, Ullisch further teaches wherein cultivations in the liquid cultures are carried out in the plurality of microreactors under the same conditions (page 25, section 2.9 teach the cultivation conditions of the microtiter plates, which includes the plurality of microreactors, i.e. wells; Figure 6-6), wherein initial values of the process parameters to be measured in the liquid cultures in the microreactors are different (Figure 6-6 shows the values within the fluorescence spectra of time 0h were different).
Ullisch in view of Tian and Fukuda fail to teach the effect of the different initial values on the recorded 2D fluorescence spectra is used to develop chemometric models.
Zhou teaches a method comprising collecting data to obtain two-dimensional fluorescence spectrum and using the fluorescence data to obtain a chemometric model, i.e. regression model analysis (abstract). Zhou teaches establishing a model (paragraph [0009]-[0010]), model verification (paragraph [0011]), and measuring fatty acid content by substituting fluorescence data into the regression model (paragraph [0012]). Zhou teaches that the an established regression model can be used for fast measuring content of unknown sample measuring (paragraph [0020]).
Since Zhou teaches 2D fluorescence spectroscopy, similar to modified Ullisch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Ullisch to provide the method wherein the effect of the different initial values on the recorded 2D fluorescence spectra is used to develop chemometric models. Doing so would utilize known techniques of establishing models, as taught by Zhou, which would have a reasonable expectation of successfully improving analysis of liquid cultures by providing a model for efficient and fast measurement of process parameters of the liquid cultures.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ullisch in view of Tian and Fukuda as applied to claim 1 above, and further in view of Rohe et al. (Rohe et al., “An automated workflow for enhancing microbial bioprocess optimization on a novel microbioreactor platform”, Microbial Cell Factories 2012, 11:144) and Zhou et al. ( CN 103149187 A).
Regarding claim 24, Ullisch further teaches wherein cultivations in the liquid cultures are carried out in the plurality of microreactors under the same conditions (page 25, section 2.9 teach the cultivation conditions of the microtiter plates, which includes the plurality of microreactors, i.e. wells; Figure 6-6). Ullisch in view of Tian and Fukuda fail to teach wherein at different times, at least one of a substance and a liquid is added to individual microreactors of the plurality of microreactors, said at least one of a substance and a liquid modifying the process parameter to be measured in the liquid cultures in a defined manner, and the effect of the modifying on the recorded 2D fluorescence spectra is used to develop chemometric models.
Rohe teaches a high-throughput method for bioprocess development using a microtiter plate based cultivation system fully integrated into a liquid-handling platform (abstract). Rohe teaches automatically adding at least one of substances and liquids to the liquid culture at different times by the liquid handling system (page 7, right column, third paragraph teaches “at six time points…different concentrations…were added automatically by the liquid-handling system”). Rohe teaches the effect of adding the at least one substances and liquids were analyzed, resulting in a contour plot (page 7, right column, third paragraph), and that the data allowed for an early stage module followed by validation experiments (page 7, right column, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ullisch in view of Tian to incorporate the teachings of Rohe to provide wherein at different times, at least one of a substance and a liquid is added to individual microreactors of the plurality of microreactors, said at least one of a substance and a liquid modifying the process parameter to be measured in the liquid cultures in a defined manner. Doing so would utilize known methods of bioprocess development using cultivation systems as taught by Rohe, which would have a reasonable expectation of successfully allowing for an early stage module to be established for validation experiments.
Modified Ullisch fails to teach the effect of the modifying on the recorded 2D fluorescence spectra is used to develop chemometric models.
Zhou teaches a method comprising collecting data to obtain two-dimensional fluorescence spectrum and using the fluorescence data to obtain a chemometric model, i.e. regression model analysis (abstract). Zhou teaches establishing a model (paragraph [0009]-[0010]), model verification (paragraph [0011]), and measuring fatty acid content by substituting fluorescence data into the regression model (paragraph [0012]). Zhou teaches that the an established regression model can be used for fast measuring content of unknown sample measuring (paragraph [0020]).
Since Zhou teaches 2D fluorescence spectroscopy, similar to modified Ullisch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Ullisch to provide wherein the effect of the modifying on the recorded 2D fluorescence spectra is used to develop chemometric models. Doing so would utilize known techniques of establishing models, as taught by Zhou, which would have a reasonable expectation of successfully improving analysis of liquid cultures by providing a model for efficient and fast measurement of process parameters of the liquid cultures.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ullisch in view of Tian and Fukuda as applied to claim 1 above, and further in view of Rohe et al. (Rohe et al., “An automated workflow for enhancing microbial bioprocess optimization on a novel microbioreactor platform”, Microbial Cell Factories 2012, 11:144) and Faassen et al. (Faassen et al., “Fluorescence Spectroscopy and Chemometric Modeling for Bioprocess Monitoring”, Sensors 2015, 15, 10271-10291).
Regarding claim 25, while Ullisch teaches how a relationship of the dependency of viscosity on shear rate is initially assumed (page 28, section 2.12).
Ullisch in view of Tian and Fukuda fail to teach wherein: a functional relationship on which the modification of a process parameter in one of the liquid cultures is based is described by a mechanistic/mathematical model, model parameters for the mathematical model are assumed at the beginning of the cultivation, the process parameters determined based on the mathematical model are compared with the 2D fluorescence spectra recorded at different times during cultivation of this liquid culture, and the model parameters are corrected depending on the comparison.
Faassen teaches sensors for detection of process parameters that are desirable for monitoring, control, and automation of processes in the biotechnology industry (abstract). Faassen teaches that during a cultivation process significant changes occur in the fluorescence spectra; and by means of chemometric modeling, prediction models can be calculated and applied for process supervision and control to provide increased quality and the productivity of bioprocesses (abstract). Faassen teaches that to convert the information contained in the fluorescence spectra, modeling approaches must be applied (page 10281, section 3.3). Faassen teaches a procedure of calibration a model and applying it for prediction (page 10281, section 3.3). Faassen teaches models are calculated using 2D fluorescence spectra (page 10281, last paragraph). Faassen teaches a functional relationship on which the modification of a process parameter in one of the liquid cultures is based is described by a mechanistic/mathematical model, model parameters for the mathematical model are assumed at the beginning of the cultivation (section 2.1 teaches the principles of fluorescence spectroscopy, which is interpreted as the model parameters being assumed). Faassen teaches the process parameters determined based on the mathematical model are compared with the 2D fluorescence spectra recorded at different times during cultivation of this liquid culture (Figures 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ullisch in view of Tian and Fukuda to incorporate the teachings of Faassen to provide wherein: a functional relationship on which the modification of a process parameter in one of the liquid cultures is based is described by a mechanistic/mathematical model, model parameters for the mathematical model are assumed at the beginning of the cultivation, the process parameters determined based on the mathematical model are compared with the 2D fluorescence spectra recorded at different times during cultivation of this liquid culture, and the model parameters are corrected depending on the comparison. Doing so would utilize known methods of bioprocess monitoring as taught by Faassen, which would increase quality and the productivity of bioprocesses (abstract).

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, as stated in the Non-Final Rejection filed 06/22/2022, none of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 14. Thus, claim 14 is deemed allowable. 

Response to Arguments
Applicant’s arguments, see pages 12-14, filed 10/24/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ullisch (David A Ullisch: "A Fundamental Research 1-9, of Growth, Metabolism and Product Formation of Tobacco Suspension Cells at Different Scales", 2 January 2012 (2012-01-02), pages 1-141) in view of  Tian (WO 01/60247 A1) and Fukuda et al. (US 20090116008 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797